 


109 HR 1350 IH: Methamphetamine Blister Pack Loophole Elimination Act of 2005
U.S. House of Representatives
2005-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1350 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2005 
Mr. Peterson of Minnesota introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To eliminate the safe-harbor exception for certain packaged pseudoephedrine products used in the manufacture of methamphetamine. 
 
 
1.Short titleThis Act may be cited as the Methamphetamine Blister Pack Loophole Elimination Act of 2005. 
2.FindingsCongress finds that— 
(1)methamphetamine is a dangerous drug distributed throughout the United States; 
(2)the manufacture, distribution, and use of methamphetamine results in increased crime, damage to the environment, hazardous waste that endangers the public, expensive cleanup costs often borne by Federal, State, and local government agencies, and broken families; 
(3)Congress has acted many times to limit the availability of chemicals and equipment used in the manufacturing of methamphetamine; 
(4)pseudoephedrine is 1 of the basic precursor chemicals used in the manufacture of methamphetamine; 
(5)the United States Drug Enforcement Administration has indicated that methamphetamine manufacturers often obtain pseudoephedrine from retail and wholesale distributors, in both bottles and blister packs, and that the use of pseudoephedrine tablets in blister packs is pervasive in the illicit production of methamphetamine in both small and large clandestine methamphetamine laboratories; 
(6)while current law establishes a retail sales limit of 9 grams for most pseudoephedrine products, including common cold medicine, there is no such limit on the sale of blister-packed pseudoephedrine products; 
(7)the 9 gram limit on bottled pseudoephedrine allows an individual to purchase approximately 366 thirty-milligram tablets at 1 time, which is more than enough for a typical consumer in 1 transaction; 
(8)the United States Drug Enforcement Administration recommended in March 2002 that retail distribution of pseudoephedrine tablets in blister packages should not be exempt from the 9 gram retail sales limit; and 
(9)in recommending legislation to correct the current disparity in the law between bottled and blister-packed pseudoephedrine tablets, the United States Drug Enforcement Administration stated that The removal of this difference would significantly prevent illicit access to this methamphetamine precursor and would be easier for both the government and the industry to monitor and would increase compliance by retailers. 
3.Elimination of blister pack exemption 
(a)Regulated transactionSection 102(39)(A)(iv)(I)(aa) of the Controlled Substances Act (21 U.S.C. 802(39)(A)(iv)(I)(aa)) is amended by striking (except that and all that follows through 1996). 
(b)Rule of lawTo the extent that there exists a conflict between the amendment made by subsection (a) and section 401(d) of the Comprehensive Methamphetamine Control Act of 1996 (21 U.S.C. 802 note), the amendment shall control. 
 
